DETAILED ACTION
This non-final office action is in response to the application filed on 04/21/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are currently pending in the application and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a total supply function calculation unit”; “an upper and lower limit calculation unit”; “an optimum price calculation unit”; “a supply quantity calculation unit”; “an output unit”; “an input unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim does not provide adequate structure to perform the claimed functions as recited by the “units”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-7 depend directly or indirectly from claim 1 and fail to cure the deficiencies noted above and are therefore rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 depend directly or indirectly from claim 1 and are therefore rejected for the same reasons.
Claim limitations “a total supply function calculation unit”; “an upper and lower limit calculation unit”; “an optimum price calculation unit”; “a supply quantity calculation unit”; “an output unit”; “an input unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 8 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is directed to a system comprising the apparatus of claim 7. However, by referring to claim 7, claim 8 is interpreted as being dependent on claim 7 and claim 8 fails to specify a further limitation of the apparatus recited in claim 7, therefore the apparatus of claim 7 is not further being limited by the dependent claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-9, the independent claims (claims 1, 8 and 9) are directed, in part, to an apparatus and a method for optimum production allocation of supply quantities. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-7 are directed to an apparatus which falls under the category of an article of manufacture, claim 8 is directed to a system, which falls under the category of a machine, and claim 9 is directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” including mathematical relationships or calculations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to determining and controlling optimum allocations of supply quantities of energy….at each time s; calculating, from supply function models representing relationships between supply quantities and marginal costs of the respective producers, a total supply function model, representing a relationship between a total supply quantity and a marginal cost of the plurality of producers; an upper and lower limit calculation…based on current supply quantities…capacity upper limits and capacity lower limits…supply quantity upper and lower limits…at time s; calculating  optimum price indicating a marginal cost at the time s based on the total supply function model, based on a predicted value of a demanded quantity at the time s, and based on the supply quantity upper limits and the supply quantity lower limits; calculating…optimum supply quantities indicating allocations of the supply quantities of the respective producers at the time s; an output unit configured to output the calculated optimum supply quantities;  wherein by substituting L[s], max k[s], and min [k][s] into Φ (L,λ min[l])…, min[N], max[l], …max[N]), the optimum price calculation unit calculates the optimum price that is λ[s] at the time s, where Φ(L,λ min[l])…, min[N], max[l], …max[N]) indicates the total supply function model, L[s] indicates the predicted value of the demanded quantity at the time s, and max[k][s] and min[k][s] indicate the supply quantity upper limits and the supply quantity lower limits of the respective producers k at the time s, where the upper and lower limit calculation unit sets, as the supply upper limit max[k] [s] for each of the producers k, a smaller one of a capacity upper limit that is able to be produced by a corresponding producer and an upper limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, and the upper and lower limit calculation unit sets, as the supply lower limit min[k] [s] for each of the producers k, a larger one of a capacity lower limit, that is able to be produced by a corresponding producer and a lower limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, wherein calculation of the supply quantity upper limits and the supply quantity lower limits… calculation of the optimum price… and calculation of the optimum supply quantities… are repeatedly executed from the time s = T to the time s = 1, and wherein the output unit controls the respective producers to physically transfer and supply the energy based on the calculated optimum quantities. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or calculations, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a production allocation determining apparatus”, “a total supply function calculation unit”, “an upper and lower limit calculation unit”, “an optimum price calculation unit”, “a supply quantity calculation unit”; “an output unit” and a “a system” to perform the claim steps. This additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0060-0066] to understand that the invention may be implemented in a generic environment: “FIG. 2 is a block diagram illustrating an example of the hardware configuration of the production allocation determining apparatus 10 according to the present embodiment. As illustrated in FIG. 2, the production allocation determining apparatus 10 according to the present embodiment includes an input device 11, a display device 12, an external I/F 13, a communication I/F 14, a Read Only Memory (ROM) 15, a Random Access Memory (RAM) 16, a Central Processing Unit (CPU) 17, and an auxiliary storage device 18. These hardware elements are coupled with each other via a bus 19. For example, the input device 11 may include a keyboard, a mouse, a touch panel, various buttons, and the like. A user can use the input device 11 to input various operations to the production allocation determining apparatus 10. The display device 12 includes a display and the like to display a result of various processes by the production allocation determining apparatus 10, for example. Note that the production allocation determining apparatus 10 is not required to have both the input device 11 and the display device 12. The external I/F 13 is an interface with an external apparatus. The external apparatus may be a recording medium 13a or the like. The production allocation determining apparatus 10 can read information (data) from the recording medium 13a and write information (data) on the recording medium 13a through the external I/F 13. For example, the recording medium 13a may be a medium such as a Compact Disk (CD), a Digital Versatile Disk (DVD), a SD memory card, or a Universal Serial Bus (USB) memory. Note that at least one program that realizes the production allocation determination processing unit 100 may be stored in the recording medium 13a. The communication I/F 14 is an interface for the production allocation determining apparatus 10 to perform data communication with another apparatus, for example. Note that at least one program that realizes the production allocation determination processing unit 100 may be obtained (downloaded) from a predetermined server or the like via the communication I/F 14. The ROM 15 is a non-volatile semiconductor memory that can hold (store) one or more programs and/or data even when a power source is powered off. The RAM 16 is a volatile semiconductor memory that temporarily holds (stores) one or more programs and/or data. The CPU 17 is an arithmetic device that reads, from the ROM 15 or the auxiliary storage device 18, for example, the program(s) and/or the data onto the RAM 16 to execute various kinds of processes.  The auxiliary storage device 18 is a non- volatile storage memory that stores programs and/or data such as a Hard Disk Drive (HDD) or a Solid State Drive (SDD), for example. The programs and/or data stored in the auxiliary storage device 18 may include at least one program that actualizes the production allocation  determination processing unit 100, an operating system (OS), which is basic software, and various application programs that provides various functions in the OS, and so on.” The specification does not provide any detail about these units, how they are being used or what type of computer software/hardware will be implemented to perform the claimed steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-6 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 2 (upper and lower limits for quantity); 3 (upper and lower limit for marginal cost comparison); 4 (supply quantity and marginal cost relationship model); 5 (input the values); 6 (output the calculations); 7 (type of prducers) further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WIPO Pub. No. WO2016/075805 as machine translated from the WIPO website (the citations used in the rejection correspond to the WIPO generated translation powered by Google translate).
Regarding claim 1, Tange discloses:
A production allocation determining apparatus for determining and controlling optimum allocations of supply quantities of energy to be produced and supplied by a plurality of producers at each time s (s = 1, 2, …, T), the production allocation determining apparatus comprising: [e.g. Tange 0031 discloses The total supply curve calculation unit 11 executes a series of processing flows shown in FIG. That is, first, using the supply curve models ISC1 to ISCn for each of the producers 1 to n, the marginal cost λ is set (step 111 in FIG. 3), and the total supply amount S at this time is calculated by the following formula. Fig. 10; [0060] disclose multiple energy producing facilities.]
a total supply function calculation unit configured to calculate, from supply function models representing relationships between supply quantities and marginal costs of the respective producers, a total supply function model representing a relationship between a total supply quantity and a marginal cost of the plurality of producers; [e.g. Tange [0017] discloses When each producer supply curve model representing the relationship between the supply amount and the marginal cost of each producer is input, the above-mentioned producer supply curve models are combined to show the total relationship between the total supply amount and the marginal cost.]
an upper and lower limit calculation unit configured to calculate, based on current supply quantities of the respective producers, based on change rate constraints of the supply quantities of the respective producers, and based on capacity upper limits and capacity lower limits indicating upper limits and lower limits of supply capacities of the respective producers, supply quantity upper limits and supply quantity lower limits indicating upper limits and lower limits of the supply quantities of the respective producers at a time s; [e.g. Tange [0063] discloses The three steam generators, supply1 to 3, have zero steam generation and zero cost (origins in FIGS. 11(a) to 11(c)), or within a certain upper and lower limit range. Whether to produce steam in. The upper and lower limits of the amount of steam that can be produced and the marginal cost differ depending on the steam generation equipment. FIG. 14; [0071] discloses method of determining the supply amount candidates S1 to S3 for each of the steam generation facilities supply1 to 3; [0080] discloses the distribution of the production amount of steam to each of the steam generating facilities (supply1 to 3) is determined from the supply amount candidates S1 to S3 in step 132_1 and the production combination determined in step 135_1. That is, the production amount of supply1 is determined to be S1*x1=1950 [kg/h], and that of supply2 and supply3 is S2*x2=2050 [kg/h] and S3*x3=0 [kg/h], respectively.]
an optimum price calculation unit configured to calculate an optimum price indicating a marginal cost at the time s based on the total supply function model, based on a predicted value of a demanded quantity at the time s, and based on the supply quantity upper limits and the supply quantity lower limits; [e.g. Tange [0083-0086]; Fig. 16 disclose a process of determining the optimum price λ from the total supply curve model ASC of FIG. 12 in this example. In this example, the steam demand L is L=1500 [kg/h]. In this case, there are three marginal costs of supplying steam of L=1500: 1.4, 1.5, and 0.8 [thousand yen/kg], but the minimum value is 0.8. From this, the optimum price search unit 12 of the optimum production distribution determination device 1 sets the optimum price λ to λ=0.8. FIG. 17 is a diagram showing a method of determining a supply amount candidate for each of the steam generating equipments supply 1 to 3. Each producer distribution calculation unit 13 of the optimum production distribution determination device 1 refers to each producer supply curve model ISC1 to ISC3, and when the optimum price λ=0.8 [thousand yen/kg] and the marginal cost match. Makes the steam supply amount corresponding to the marginal cost a supply amount candidate.”]
a supply quantity calculation unit configured to calculate, based on the supply quantity upper limits and the supply quantity lower limits of the respective producers at the time s, based on the supply function models of the respective producers, and based on the optimum price at the time s, optimum supply quantities indicating allocations of the supply quantities of the respective producers at the time s; [e.g. Tange [0087-0089] disclose among the three steam generating facilities “supply1” to “supply1”, the supply amount candidate S1 is S1=1000 [kg/h], supply amount candidate of “supply3” by the distribution determination method B of FIG. S3 is calculated as S3=1500 [kg/h]. For supply2, the optimum price λ=0.8 is less than the lower limit of the marginal cost of the supply curve model ISC2. Therefore, according to the distribution determining method A of FIG. 7, the supply amount candidate S2 of supply2 is S2=0 [kg/h]. FIG. 18 is a diagram showing a process of deciding the distribution of the production amount to each of the steam generating facilities supply1 to 3 by using the decided supply amount candidates S1 to S3. FIG. 18 shows a processing flow executed by each producer distribution calculation unit 13. Steps 132_2 to 137 shown in FIG. 18 correspond to steps 132 to 137 of FIG. 5, respectively. In this example, in step 135_2, “x1=0, x2=0, x3=1” is determined as the production combination of the steam generating facilities supply1 to 3. At this time, since the supply amount candidate S2 of supply2 when the supply amount candidate Si is determined for each steam generating facility in the process of step 132_2 is S2=0, the production combination is determined using this in step 135_2. Is desirable. That is, it is desirable to set the variable x2=0 for supply2 in which the supply amount candidate is zero and to determine the combination for the remaining x1 and x3.]
and an output unit configured to output the calculated optimum supply quantities to a display device, a storage device, or another device, wherein by substituting L[s], max k[s], and min [k][s] into Φ (L,λ min[l1)…, min[N], max[1], …max[N]), the optimum price calculation unit calculates the optimum price that is λ[s] at the time s, where Φ(L,λ min[1])…, min[N], max[1], …max[N]) indicates the total supply function model, L[s] indicates the predicted value of the demanded quantity at the time s, and max[k][s] and min[k][s] indicate the supply quantity upper limits and the supply quantity lower limits of the respective producers k at the time s, [e.g. Tange discloses calculating optimum supply and pricing, [0037-0038] disclose the optimum price search unit 12 searches for the optimum price λ using the total supply curve model ASC obtained by the calculation of the total supply curve calculation unit 11. Specifically, the optimum price searching unit 12 finds the corresponding marginal cost when the total supply amount of the total supply curve model ASC matches the given demand amount L, and sets the obtained marginal cost as the optimum price λ. To do. As shown in FIG. 2, the obtained optimum price λ is given to each producer distribution calculation unit 13.” (See at least Figs. 3-4 and 16); [0095] discloses according to the optimum production distribution determining apparatus 1 according to the present embodiment, the process of determining the distribution of the production amount to each producer is performed by using the total supply curve model ASC and each producer supply curve model ISC. It may be configured to be visualized. Specifically, FIGS. 13 and 14 or FIGS. 16 and 17 are displayed on a display unit such as a monitor. As a result, the user of the optimum production distribution determining apparatus 1 can easily confirm, through a monitor or the like, how the optimum price λ and the distribution of the production amount of each producer are determined.]
where the upper and lower limit calculation unit sets, as the supply upper limit max[k] [s] for each of the producers k, a smaller one of a capacity upper limit that is able to be produced by a corresponding producer and an upper limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, and the upper and lower limit calculation unit sets, as the supply lower limit min[k] [s] for each of the producers k, a larger one of a capacity lower limit, that is able to be produced by a corresponding producer and a lower limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, [e.g. Tange [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory; [0091] discloses each of the examples described with reference to FIG. 10 to FIG. 15 and FIG. 16 to FIG. 18, the optimum price λ is calculated using the total supply curve model ASC calculated from each producer supply curve model ISC. Based on this, the production volume candidates of each producer are determined. Then, the production combination xi of each producer is appropriately changed so that the supply and demand balance Δ can be obtained, and it is determined whether or not each of the plurality of producers performs production and supply, and the distribution of the production amount of each producer is determined; [0177] discloses the relationship established in the physical distribution base trans1 is expressed as a logical expression. Specifically, (1) constraints on the upper and lower limits of the demand amount d_t1 to the supply3, 2; (2) linear relationship between d_t1 and the marginal cost p_t1 to be added; (3) d_t1 is the supply amount from the supply3.]
wherein calculation of the supply quantity upper limits and the supply quantity lower limits by the upper and lower limit calculation unit, calculation of the optimum price by the optimum price calculation unit, and calculation of the optimum supply quantities by the supply quantity calculation unit are repeatedly executed from the time s = T to the time s = 1, [e.g. Tange [0040] discloses when the optimum price λ is input, each producer distribution calculation unit 13 first initializes i for identifying a plurality of producers and sets 1 (step 131). Then, the "allocation candidate" is calculated for the i-th producer (step 132). The distribution candidate to the i-th producer is a candidate for the production amount when the producer i produces and supplies at the optimum price λ. Hereinafter, the distribution candidate to the i-th producer is also referred to as a production amount candidate (or a supply amount candidate) Si. If the value of i is less than n (No in step 133), 1 is added to i (step 134), and the distribution candidate of the i-th producer is calculated in the same manner. When the value of i becomes n (Yes in step 133), the process proceeds to step 135; [0044] discloses each producer distribution calculation unit 13 determines whether or not the supply/demand balance is established based on the supply/demand balance Δ found by the equation (3) (step 137). Specifically, it is determined whether or not Δ=0. When Δ=0, each producer distribution calculation unit 13 determines the optimum production amount of each producer from the distribution candidate Si obtained in step 132 above and the production combination xi determined in step 135 as {Si *xi}_{i=1,..., N}. On the other hand, when Δ≠0, each producer distribution calculation unit 13 returns to step 135, changes the production combination of each producer, and repeats the above processing until Δ=0.]
and wherein the output unit controls the respective producers to physically transfer and supply the energy based on the calculated optimum quantities. [e.g. Tange Fig. 10; [0060] disclose  gas is supplied from the gas supply facility energy1 toward the three steam generating facilities supply1 to supply3. Each of the steam generating equipments supply 1 to 3 generates steam and causes the steam transport equipment trans1 to collect the steam. The steam transport facility trans1 supplies the concentrated steam to the steam using facility demand1, and the steam using facility demand1 consumes the supplied steam. In FIG. 10, the output terminals of the steam (and the gas used to generate the steam) of each device are described as “y1”, “y2”, “u1” and the like.]
Regarding claim 2, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein, when the time s = T, for each of the respective producers, the upper and lower limit calculation unit sets, as the supply quantity upper limit at the time s, a smaller one of a first upper limit quantity, calculated based on the current supply quantity and the change rate constraint, and the capacity upper limit, [e.g. Tange [0127] discloses  Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory; [0091] discloses In each of the examples described with reference to FIG. 10 to FIG. 15 and FIG. 16 to FIG. 18, the optimum price λ is calculated using the total supply curve model ASC calculated from each producer supply curve model ISC. Based on this, the production volume candidates of each producer are determined. Then, the production combination xi of each producer is appropriately changed so that the supply and demand balance Δ can be obtained, and it is determined whether or not each of the plurality of producers performs production and supply, and the distribution of the production amount of each producer is determined.]
wherein, when the time s = T, for each of the respective producers, the upper and lower limit calculation unit sets, as the supply quantity lower limit at the time s, a larger one of a first lower limit quantity, calculated based on the current supply quantity and the change rate constraint, and the capacity lower limit, [e.g. Tange [0177] discloses the relationship established in the physical distribution base trans1 is expressed as a logical expression. Specifically, (1) constraints on the upper and lower limits of the demand amount d_t1 to the supply3, 2; (2) linear relationship between d_t1 and the marginal cost p_t1 to be added; (3) d_t1 is the supply amount from the supply3]
wherein, when the time s < T, for each of the respective producers, the upper and lower limit calculation unit sets, as the supply quantity upper limit at the time s, a smallest one of a first upper limit quantity, calculated based on the current supply quantity and. the change rate constraint, a second upper limit quantity, calculated based on the optimum supply quantity at the time s + 1 calculated by the supply quantity calculation unit and based on the change rate constraint, and the capacity upper limit, [e.g. Tange [0169] discloses The Boolean operator shown in (α) of FIG. 35 is equal (eq), greater than (ge), less than (le), not equal (ne) to a certain value of the double type variable x in order from the top. It means greater (gt) and smaller (less than) (lt); [0129] discloses In the present example, the multi-stage optimal production distribution determination program 120 first determines the distribution of the production amount at the distribution base trans1 and the factory supply1 that produce and supply the product to the store demand1 that finally demands the product. At this time, the total supply curve model ASC from the supply curve model ISC of each of the physical distribution base trans1 and the factory supply1 to the store demand1 is calculated. The optimum price is calculated using the total supply curve model ASC to the store demand1 obtained by the calculation, and the distribution of the production amount of each of the distribution base trans1 and the factory supply1 that is the producer is determined from the optimum price. Next, the total supply curve model ASC to the distribution base trans1 is calculated from the supply curve models ISC for the two factories supply2 and supply3 that supply the distribution base trans1. Then, using the calculated total supply curve model ASC to the trans1, the distribution of the production amounts of the factories supply2 and 3 that produce and supply the goods demanded by the distribution base trans1 are determined; [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory.]
and wherein, when the time s < T, for each of the respective producers, the upper and lower limit calculation unit sets, as the supply quantity lower limit at the time s, a largest one of a first lower limit quantity, calculated based on the current supply quantity and the change rate constraint, a second lower limit quantity, calculated based on the optimum supply quantity at the time s + 1 calculated by the supply quantity calculation unit and based on the change rate constraint, and the capacity lower limit. [e.g. Tange [0169] discloses The Boolean operator shown in (α) of FIG. 35 is equal (eq), greater than (ge), less than (le), not equal (ne) to a certain value of the double type variable x in order from the top. It means greater (gt) and smaller (less than) (lt); [0129] discloses In the present example, the multi-stage optimal production distribution determination program 120 first determines the distribution of the production amount at the distribution base trans1 and the factory supply1 that produce and supply the product to the store demand1 that finally demands the product. At this time, the total supply curve model ASC from the supply curve model ISC of each of the physical distribution base trans1 and the factory supply1 to the store demand1 is calculated. The optimum price is calculated using the total supply curve model ASC to the store demand1 obtained by the calculation, and the distribution of the production amount of each of the distribution base trans1 and the factory supply1 that is the producer is determined from the optimum price. Next, the total supply curve model ASC to the distribution base trans1 is calculated from the supply curve models ISC for the two factories supply2 and supply3 that supply the distribution base trans1. Then, using the calculated total supply curve model ASC to the trans1, the distribution of the production amounts of the factories supply2 and 3 that produce and supply the goods demanded by the distribution base trans1 are determined; [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory.”]
Regarding claim 3, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein the supply quantity calculation unit compares, for each of the respective producers, a marginal cost lower limit and a marginal cost upper limit calculated from a supply quantity upper limit, a supply quantity lower limit, and a supply function model at the time s, with the optimum price at the time s, wherein when the optimum price is less than the marginal cost lower limit, the supply quantity calculation unit sets, as an optimum supply quantity of a corresponding producer at the time s, the supply quantity lower limit of the corresponding producer, wherein when the optimum price is greater than or equal to the marginal cost lower limit and less than or equal to the marginal cost upper limit, the supply quantity calculation unit sets, as an optimum supply quantity of a corresponding producer at the time s, a supply quantity corresponding to the optimum price in the supply function model of the corresponding producer, and wherein when the optimum price exceeds the marginal cost upper limit, the supply quantity calculation unit sets, as an optimum supply quantity of a corresponding producer at the time s, the supply quantity upper limit of the corresponding producer. [e.g. Tange [0049-0050] disclose As a result of comparing the optimal price λ and the marginal cost C′i of each producer supply curve model ISCi, if the optimal price λ is less than the lower limit of the marginal cost C′i (step 1322), the production is performed by the allocation determination method A. The distribution candidate of the person i is determined (step 1323). When the optimum price λ is within the upper and lower limits of the marginal cost C′i (step 1324), the allocation determination method B is used (step 1325). Then, when the optimum price λ exceeds the upper limit of the marginal cost C′i (step 1326), the allocation determination method C is used (1327). Details of the allocation determination methods A to C are shown in FIGS. 7 to 9, respectively.]
Regarding claim 4, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein by applying a quantifier elimination method to a first-order predicate formula obtained by using a variable indicating the total supply quantity, a variable indicating the marginal cost, variables indicating the supply quantities of the respective producers, variables indicating the supply upper limits of the respective producers, variables indicating the supply lower limits of the respective producers, and logic symbols, the total supply function model calculation unit calculates the total supply function model representing a relationship between the variable indicating the total supply quantity, the variable indicating the marginal cost, the variables indicating the supply upper limits of the respective producers, and the variables indicating the supply lower limits of the respective producers. [e.g. Tange [0164-0168] disclose The total supply curve calculation unit 11 applies the quantifier elimination method to the first-order predicate logical expression Ψ to obtain the logical expression Φ. The obtained logical expression Φ is the total supply curve model ASC. FIG. 34 is a diagram showing a logical expression Φ obtained in this example. As the logical expression Φ illustrated in FIG. 34, the expressions obtained by applying the quantified symbol elimination method to the first-order predicate logical expression Ψ are in the form of logical expressions that should be satisfied by the total supply amount s_t and the marginal cost p_t, respectively. Regarding the logical expression Φ in FIG. 34, when the total supply amount s_t is plotted on the horizontal axis and the marginal cost p_t is plotted on the vertical axis, the graph is in agreement with the total supply curve model ASC_tns_2 of FIG. 26 used in the description of the third embodiment. The total supply curve model ASC represented by the logical expression Φ of FIG. 34 obtained by the above-described calculation by the total supply curve calculation unit 11 has the optimum price search unit 12 set to the optimum price as described in the description of the above embodiment. Specifically, the marginal cost p_t corresponding to the total supply amount s_t that matches the given demand amount is obtained from the logical expression Φ, and this is set as the optimum price. FIG. 35 is a diagram showing an example in which the logical expression Φ of FIG. 34 is expressed in C language, which is one of software development languages. The logical expression Φ is represented by setting the variable s_t representing the total supply amount in FIG. 34 as x and the variable p_t representing the marginal cost as y.]
Regarding claim 5, Tange discloses:
The production allocation determining apparatus according to claim 1, further comprising: an input unit to which the current values of the supply quantities of the respective producers and a predicted value of the demanded quantity at each time s for the respective producers are input for each predetermined control cycle t, wherein, upon the current values of the supply quantities of the respective producers and the predicted value of the demanded quantity at each time s for the respective producers being input through the input unit, the calculation of the supply quantity upper limits and the supply quantity lower limits by the upper and lower limit calculation unit, the calculation of the optimum price by the optimum price calculation unit, and the calculation of the optimum supply quantities by the supply quantity calculation unit are repeatedly executed from the time s = T to the time s = 1, and wherein the output unit outputs, for each predetermined control cycle t, the optimum supply quantities at the time s = 1. [e.g. Tange [0112-0120] discloses The series of processes shown in FIG. 21 is executed by the stage distribution control unit 10 that controls the optimization process of the production amount distribution for each stage. The computer functions as the stage distribution control unit 10 when the optimum production distribution determination device 1 reads out and executes the multistage optimum production distribution determination program 120 from the memory or the like. In the multi-stage optimal production distribution determination program 120, first, in step 121, the stage distribution control unit 10 indicates “i” indicating which stage of production/supply and “j” that identifies the producer at a certain stage. , And i=1 and j=1 are set. Then, in step 122, the stage allocation control unit 10 sets the demand amount Di-j of the i-th stage consumer i-j from the given demand amount D1-1 of the consumer 1-1. When i=j=1, the given demand amount D1-1 is used as it is for the demand amount Di-j (here, D1) of the i(=1)th stage consumer i-j (here, consumer 1-1). -1) Set as. Next, in step 123, the stage distribution control unit 10 executes the above-described optimum production distribution determination program 100. The process executed in step 123 is as described above with reference to FIG. In step 124, the production amount Si-j of each producer supplying the product to the consumer i-j is determined by using the execution result of the optimum production distribution determination program 100. When i=1, the production amount S1-1 of the producer 1-1 and the production amount S1-2 of the producer 1-2 shown in FIG. 20 are determined. 　In step 125, the stage allocation control unit 10 performs production/supply among a plurality of producers to the producer i-j whose optimal production amount is set in step 124 in the (i+1)th stage of the next stage. Determine whether to be distributed. When the products of the producer i-j are produced/supplied by a plurality of producers in the (i+1)th stage, the process proceeds to step 126. In step 126, the stage allocation control unit 10 sets the production amount distributed for each i-th stage producer i-j set in step 124 to the demand amount of the (i+1)th stage consumer (i+1)-j. Set as. That is, the demand amount D(i+1)-j is set as D(i+1)-j=Si-j. Then, in step 127, the stage distribution control unit 10 increments i by 1, and returns to step 122. Thus, when the producer (i+1)-j of the next stage distributes the production/supply to the producer i-j, the same distribution is recursively repeated for the next (i+1)th stage. In step 125, when the stage distribution control unit 10 determines that the production/supply is not distributed to the producer i-j among the producers in the next stage (i+1) stage, the process proceeds to step 128. In step 128, the stage distribution control unit 10 distributes the production amount for each producer (j=1, 2,...) At all stages of the system to be optimized (i=1, 2,... ). If it is decided, the processing is ended.” Further; 0187 recites: “The information processing apparatus of FIG. 43 includes a CPU (Central Processing Unit) 1001, a memory 1002, an input device 1003, an output device 1004, an external storage device 1005, a medium drive device 1006, and a network connection device 1007, which are mutually connected by a bus 1008.]
Regarding claim 6, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein the output unit sends instructions to the respective producers to physically transfer and supply the energy by the calculated optimum quantities. [e.g. Tange Fig. 10; [0060] disclose  gas is supplied from the gas supply facility energy1 toward the three steam generating facilities supply1 to supply3. Each of the steam generating equipments supply 1 to 3 generates steam and causes the steam transport equipment trans1 to collect the steam. The steam transport facility trans1 supplies the concentrated steam to the steam using facility demand1, and the steam using facility demand1 consumes the supplied steam. In FIG. 10, the output terminals of the steam (and the gas used to generate the steam) of each device are described as “y1”, “y2”, “u1” and the like.]
Regarding claim 7, Tange discloses:
The production allocation determining apparatus according to claim 6, wherein the plurality of producers are electric generating facilities that produce and supply electric power, gas producing facilities that produce and supply gas, or boilers that produce and supply steam. [e.g. Tange Fig, 10, [0060] disclose a gas supply facility with steam generating equipment that supplies steam to the steam using facilities.]
Regarding claim 8, Tange discloses:
A system comprising: the production allocation determining apparatus according to claim 7; and the plurality of producers. [e.g. Tange [0077]; [0091]; [0094]; [0102] disclose a plurality of producers.]
Regarding claim 9, Tange discloses:
A production allocation determining method for determining and controlling optimum allocations of supply quantities of energy to be produced and supplied by a plurality of producers at each time s (s = 1, 2, ..., T), the method comprising: [e.g. Tange 0031 discloses The total supply curve calculation unit 11 executes a series of processing flows shown in FIG. That is, first, using the supply curve models ISC1 to ISCn for each of the producers 1 to n, the marginal cost λ is set (step 111 in FIG. 3), and the total supply amount S at this time is calculated by the following formula. Fig. 10; [0060] disclose multiple energy producing facilities.]
a total supply function calculation step of calculating, from supply function models representing relationships between supply quantities and marginal costs of the respective producers, a total supply function model representing a relationship between a total supply quantity and a marginal cost of the plurality of producers; [e.g. Tange [0017] discloses When each producer supply curve model representing the relationship between the supply amount and the marginal cost of each producer is input, the above-mentioned producer supply curve models are combined to show the total relationship between the total supply amount and the marginal cost.] 
an upper and lower limit calculation step of calculating, based on current supply quantities of the respective producers, based on change rate constraints of the supply quantities of the respective producers, and based on capacity upper limits and capacity lower limits indicating upper limits and lower limits of supply capacities of the respective producers, supply quantity upper limits and supply quantity lower limits indicating upper limits and lower limits of the supply quantities of the respective producers at a time s; [e.g. Tange [0063] discloses The three steam generators, supply1 to 3, have zero steam generation and zero cost (origins in FIGS. 11(a) to 11(c)), or within a certain upper and lower limit range. Whether to produce steam in. The upper and lower limits of the amount of steam that can be produced and the marginal cost differ depending on the steam generation equipment. FIG. 14; [0071] discloses method of determining the supply amount candidates S1 to S3 for each of the steam generation facilities supply1 to 3; [0080] discloses the distribution of the production amount of steam to each of the steam generating facilities (supply1 to 3) is determined from the supply amount candidates S1 to S3 in step 132_1 and the production combination determined in step 135_1. That is, the production amount of supply1 is determined to be S1*x1=1950 [kg/h], and that of supply2 and supply3 is S2*x2=2050 [kg/h] and S3*x3=0 [kg/h], respectively.]
an optimum price calculation step of calculating an optimum price indicating a marginal cost at the time s based on the total supply function model, based on a predicted value of a demanded quantity at the time s, and based on the supply quantity upper limits and the supply quantity lower limits; [e.g. Tange [0083-0086]; Fig. 16 disclose a process of determining the optimum price λ from the total supply curve model ASC of FIG. 12 in this example. In this example, the steam demand L is L=1500 [kg/h]. In this case, there are three marginal costs of supplying steam of L=1500: 1.4, 1.5, and 0.8 [thousand yen/kg], but the minimum value is 0.8. From this, the optimum price search unit 12 of the optimum production distribution determination device 1 sets the optimum price λ to λ=0.8. FIG. 17 is a diagram showing a method of determining a supply amount candidate for each of the steam generating equipments supply 1 to 3. Each producer distribution calculation unit 13 of the optimum production distribution determination device 1 refers to each producer supply curve model ISC1 to ISC3, and when the optimum price λ=0.8 [thousand yen/kg] and the marginal cost match. Makes the steam supply amount corresponding to the marginal cost a supply amount candidate.”] 
a supply quantity calculation step of calculating, based on the supply quantity upper limits and the supply quantity lower limits of the respective producers at the time s, based on the supply function models of the respective producers, and based on the optimum price at the time s, optimum supply quantities indicating allocations of the supply quantities of the respective producers at the time s; [e.g. Tange [0087-0089] disclose among the three steam generating facilities “supply1” to “supply1”, the supply amount candidate S1 is S1=1000 [kg/h], supply amount candidate of “supply3” by the distribution determination method B of FIG. S3 is calculated as S3=1500 [kg/h]. For supply2, the optimum price λ=0.8 is less than the lower limit of the marginal cost of the supply curve model ISC2. Therefore, according to the distribution determining method A of FIG. 7, the supply amount candidate S2 of supply2 is S2=0 [kg/h]. FIG. 18 is a diagram showing a process of deciding the distribution of the production amount to each of the steam generating facilities supply1 to 3 by using the decided supply amount candidates S1 to S3. FIG. 18 shows a processing flow executed by each producer distribution calculation unit 13. Steps 132_2 to 137 shown in FIG. 18 correspond to steps 132 to 137 of FIG. 5, respectively. In this example, in step 135_2, “x1=0, x2=0, x3=1” is determined as the production combination of the steam generating facilities supply1 to 3. At this time, since the supply amount candidate S2 of supply2 when the supply amount candidate Si is determined for each steam generating facility in the process of step 132_2 is S2=0, the production combination is determined using this in step 135_2. Is desirable. That is, it is desirable to set the variable x2=0 for supply2 in which the supply amount candidate is zero and to determine the combination for the remaining x1 and x3.]
and an output step of outputting the calculated optimum supply quantities, wherein by substituting L[s], max k[s], and min [k][s] into Φ (L,λ min[l1)…, min[N], max[1], …max[N]), the optimum price calculation unit calculates the optimum price that is λ[s] at the time s, where Φ(L,λ min[1])…, min[N], max[1], …max[N]) indicates the total supply function model, L[s] indicates the predicted value of the demanded quantity at the time s, and max[k][s] and min[k][s] indicate the supply quantity upper limits and the supply quantity lower limits of the respective producers k at the time s, [e.g. Tange discloses calculating optimum supply and pricing, [0037-0038] disclose the optimum price search unit 12 searches for the optimum price λ using the total supply curve model ASC obtained by the calculation of the total supply curve calculation unit 11. Specifically, the optimum price searching unit 12 finds the corresponding marginal cost when the total supply amount of the total supply curve model ASC matches the given demand amount L, and sets the obtained marginal cost as the optimum price λ. To do. As shown in FIG. 2, the obtained optimum price λ is given to each producer distribution calculation unit 13.” (See at least Figs. 3-4 and 16); [0095] discloses according to the optimum production distribution determining apparatus 1 according to the present embodiment, the process of determining the distribution of the production amount to each producer is performed by using the total supply curve model ASC and each producer supply curve model ISC. It may be configured to be visualized. Specifically, FIGS. 13 and 14 or FIGS. 16 and 17 are displayed on a display unit such as a monitor. As a result, the user of the optimum production distribution determining apparatus 1 can easily confirm, through a monitor or the like, how the optimum price λ and the distribution of the production amount of each producer are determined.]
where the upper and lower limit calculation unit sets, as the supply upper limit max[k] [s] for each of the producers k, a smaller one of a capacity upper limit that is able to be produced by a corresponding producer and an upper limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, and the upper and lower limit calculation unit sets, as the supply lower limit min[k] [s] for each of the producers k, a larger one of a capacity lower limit that is able to be produced by a corresponding producer and a lower limit quantity that is able to be produced by the corresponding producer at the time s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, [e.g. Tange [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory; [0091] discloses each of the examples described with reference to FIG. 10 to FIG. 15 and FIG. 16 to FIG. 18, the optimum price λ is calculated using the total supply curve model ASC calculated from each producer supply curve model ISC. Based on this, the production volume candidates of each producer are determined. Then, the production combination xi of each producer is appropriately changed so that the supply and demand balance Δ can be obtained, and it is determined whether or not each of the plurality of producers performs production and supply, and the distribution of the production amount of each producer is determined; [0177] discloses the relationship established in the physical distribution base trans1 is expressed as a logical expression. Specifically, (1) constraints on the upper and lower limits of the demand amount d_t1 to the supply3, 2; (2) linear relationship between d_t1 and the marginal cost p_t1 to be added; (3) d_t1 is the supply amount from the supply3.]
wherein calculation of the supply quantity upper limits and the supply quantity lower limits by the upper and lower limit calculation step, calculation of the optimum price by the optimum price calculation step, and calculation of the optimum supply quantities by the supply quantity calculation step are repeatedly executed from the time s = T to the time s = 1, [e.g. Tange [0040] discloses when the optimum price λ is input, each producer distribution calculation unit 13 first initializes i for identifying a plurality of producers and sets 1 (step 131). Then, the "allocation candidate" is calculated for the i-th producer (step 132). The distribution candidate to the i-th producer is a candidate for the production amount when the producer i produces and supplies at the optimum price λ. Hereinafter, the distribution candidate to the i-th producer is also referred to as a production amount candidate (or a supply amount candidate) Si. If the value of i is less than n (No in step 133), 1 is added to i (step 134), and the distribution candidate of the i-th producer is calculated in the same manner. When the value of i becomes n (Yes in step 133), the process proceeds to step 135; [0044] discloses each producer distribution calculation unit 13 determines whether or not the supply/demand balance is established based on the supply/demand balance Δ found by the equation (3) (step 137). Specifically, it is determined whether or not Δ=0. When Δ=0, each producer distribution calculation unit 13 determines the optimum production amount of each producer from the distribution candidate Si obtained in step 132 above and the production combination xi determined in step 135 as {Si *xi}_{i=1,..., N}. On the other hand, when Δ≠0, each producer distribution calculation unit 13 returns to step 135, changes the production combination of each producer, and repeats the above processing until Δ=0.]
and wherein the output step is executed by a controller to control the respective producers to physically transfer and supply the energy based on the calculated optimum quantities. [e.g. Tange Fig. 10; [0060] disclose  gas is supplied from the gas supply facility energy1 toward the three steam generating facilities supply1 to supply3. Each of the steam generating equipments supply 1 to 3 generates steam and causes the steam transport equipment trans1 to collect the steam. The steam transport facility trans1 supplies the concentrated steam to the steam using facility demand1, and the steam using facility demand1 consumes the supplied steam. In FIG. 10, the output terminals of the steam (and the gas used to generate the steam) of each device are described as “y1”, “y2”, “u1” and the like.]
Conclusion
The following prior art is made of record but not relied upon:
US Pub. No. 2017/0083989 (Brockman et al.): discloses multiple participants including operators, providers, vendors, customers in a distributed energy providers platform.
US Pub. No. 2011/0035071 (Sun et al.): discloses a system that forecasts load for power grid centers.   
Power generation, operation, and control (Wood et al.); 2013: discloses profit modelling for an integrated energy company.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683


/TIMOTHY PADOT/Primary Examiner, Art Unit 3683